tcmemo_2009_213 united_states tax_court leslie freeman jr petitioner v commissioner of internal revenue respondent docket nos filed date in and p worked as a courier for an auto parts delivery business each workday p drove his own vehicle from a warehouse to several customers in a loop through maryland and delaware dropping off auto parts and picking up cash and returned auto parts to deliver back to the warehouse p drove from the location of his last customer to his home in the evening and then drove from his home to the warehouse in the morning to deliver the cash and returned auto parts he had collected the previous day at trial p alleged for the first time that his wife also worked as a courier for the auto parts delivery business and earned some of the income he reported as his own held p is entitled to deduct his mileage incurred in connection with the auto parts delivery business except for mileage added by his commute to and from his home held further p is not entitled to exclude his wife’s alleged income from the auto parts delivery business or deduct her alleged mileage incurred in connection with that business t keith fogg for petitioner gary j merken keith l gorman and kelly anne hicks for respondent memorandum findings_of_fact and opinion gustafson judge the internal_revenue_service irs issued to petitioner leslie freeman jr two statutory notices of deficiency on date pursuant to sec_6212 showing determinations of the following deficiencies in income_tax and accompanying failure-to-file additions to tax under sec_6651 for tax years and tax_year deficiency dollar_figure big_number addition_to_tax sec_6651 dollar_figure dollar_figure 1unless otherwise indicated all citations of sections refer to the internal_revenue_code_of_1986 u s c as amended and all citations of rules refer to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether mr freeman is entitled to i a deduction under sec_162 for his mileage between his personal_residence and job locations and ii either an exclusion of his wife’s alleged portion of the delivery business income or a deduction for his wife’s alleged business mileage we find that mr freeman is entitled to a deduction for his mileage except for the mileage added by his commute to and from his residence we also find that mr freeman is not entitled to an exclusion for his wife’s alleged income or a deduction for her alleged business mileage findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts filed date and the attached exhibits are incorporated herein by this reference trial of this case was held in philadelphia pennsylvania on date mr freeman was the only witness who testified at the time that mr freeman filed his petition he resided in delaware 2mr freeman concedes that to the extent he is required to show tax on his form_1040 u s individual_income_tax_return for either or both of the tax years at issue he is liable for the failure-to-file addition_to_tax under sec_6651 mr freeman’s residence and job at pdx during tax years and mr freeman resided with his wife cheryl freeman in a house in lincoln delaware and worked as a courier for parts distribution xpress inc pdx an auto parts delivery company mr freeman’s job as a courier involved picking up auto parts at pdx’s warehouse in baltimore maryland and delivering those parts to or more of pdx’s customers on a route that went through several cities in maryland and delaware mr freeman also collected cash and returned auto parts from pdx’s customers at each stop along his route following the last stop on his route mr freeman returned to his residence in lincoln delaware without going back to pdx’s warehouse in baltimore after he arrived home he filled out invoices the following day he delivered the previous day’s invoices cash and returned auto parts to the warehouse in baltimore where he picked up the next shipment of auto parts and repeated his route mr freeman made these deliveries for pdx days each week weeks each year during the tax years pincitemr freeman is still married to cheryl freeman however he separated from mrs freeman after their house in lincoln delaware was destroyed by an accidental fire on date she did not testify at trial issue he used his own vehicles to make these deliveries and was not reimbursed by pdx for his mileage mr freeman’s delivery route6 during tax years and mr freeman’s delivery route took the form of a loop through delaware and maryland with or more stops at automobile dealers and repair shops mr freeman started his delivery route pincite a m each workday by driving miles west and north from his house in lincoln delaware to pdx’s warehouse in baltimore maryland at mile on that mile route he passed through harrington delaware which would later be the last stop on his delivery route when mr freeman arrived at the baltimore warehouse he dropped off the invoices cash and returned auto parts that he had collected from customers the day before picked up the next shipment of auto 4mr freeman alleged that he worked as a courier for pdx days for every week of the year except christmas and easter or when he was gravely sick thus we find that the record shows that mr freeman did take some workdays off and that he worked days each week for only weeks each year for a total of workdays in each of and 5mr freeman credibly testified that he purchased and used three vehicles for his work as a courier for pdx of which he used one at any given time and that he was not reimbursed for the purchase or use of his vehicles 6the distances given in this opinion were not proved at trial but we take judicial_notice of them pursuant to fed r evid b mr freeman testified that traffic or other considerations sometimes caused him to take alternate routes but he did not substantiate these alternates and in this opinion we assume the shortest distances between the cities on his route parts and drove miles northeast from baltimore to elkton maryland then miles southward to chestertown maryland then miles eastward to dover delaware then miles southward to harrington delaware along each of these legs of his route mr freeman left the highway to make stops at various locations but he did not testify about the particular locations as a result the record shows only the main cities along his route between which the mileages are as follows baltimore to elkton elkton to chestertown chestertown to dover dover to harrington total the total minimum for this route from warehouse to last stop was therefore miles mr freeman apparently drove more than miles to make his individual stops but as we explain below he did not substantiate the greater number of miles he actually drove on this route after his last stop in harrington mr freeman drove miles east to his house in lincoln delaware thus he drove a total of no less than miles each workday ie miles to the warehouse plus a minimum of miles on his route plu sec_12 miles to his house it should be noted that if mr freeman had driven directly from his last delivery stop in harrington delaware back to pdx’s warehouse in baltimore maryland--a trip of miles--rather than first driving the miles to his house in lincoln plus the miles back to harrington--then he would have driven a total of miles each work day rather than the miles he actually drove his drive to his house and back therefore constituted a 24-mile side trip from the route he otherwise would have driven but miles of his daily circuit were the same miles that he would have driven and on the same highways on which he would have driven them if he had never veered from his delivery route mr freeman’s forms during tax years and mr freeman was an independent_contractor with respect to pdx pdx paid mr freeman weekly with bank checks pdx issued to mr freeman in his sole name forms 1099-misc miscellaneous income which showed non- employee compensation of dollar_figure for and dollar_figure for mr freeman’s substantiation of his expenses mr freeman testified that during his work with pdx in and he drove the delivery route described above each workday mr freeman kept a daily log of that delivery route in part because he needed to verify his auto part deliveries to pdx and its customers you almost had to keep a log and especially when you took a part and a customer said that you didn’t bring it you could say yes i did and you would keep the amount that the part was so that you could have our tax record you would also keep your mileage in your logs so that you could refer to them mr freeman kept this log by recording daily his vehicles’ odometer readings and his stops in a spiral-bound logbook the pages of which were formatted to include dates and spaces for different entries however mr freeman did not present this logbook or any other log calendar diary work or leave record or written record to corroborate his testimony destruction of mr freeman’s house and records on date mr freeman’s house in lincoln delaware in which he had resided with his wife during the tax years at issue was destroyed by an accidental fire the fire was caused by water leakage that short circuited mr freeman’s clothes dryer this fire and its cause were both confirmed by a statement of verification issued by the office of the state fire marshal of the state of delaware on date mr freeman credibly testified that he kept his pdx logbook in his house in lincoln delaware and that the logbook was destroyed along with his house in the fire mr freeman’s form sec_1040 and the irs’s notices of deficiency mr freeman did not timely file his form sec_1040 for and however mr freeman had begun to self-prepare his form sec_1040 for and before the occurrence of the fire that destroyed the daily log of his mileage for pdx along with his house mr freeman used entries from his daily log to calculate his business mileage for pdx for purposes of filling out the drafts of his form sec_1040 for and mr freeman kept those drafts in a small briefcase which he used to transport the drafts to and from a library where he worked on them on the day of the fire that briefcase and the partially completed form sec_1040 were behind the seat of one of mr freeman’s vehicles and therefore were not destroyed after the fire mr freeman discovered the partially completed form sec_1040 with the business mileage for pdx already listed on schedule c profit or loss from business he completed and filed those forms using the status of married_filing_separately on date on the form_1040 mr freeman claimed a deduction of dollar_figure on schedule c under the heading car and truck expenses he claimed dollar_figure on the form_1040 for mr freeman calculated these claimed deductions by multiplying cents8 per 7mr freeman acknowledges that he miscalculated the amount shown on schedule c of the form_1040 ie cents multiplied by big_number equals dollar_figure not dollar_figure as claimed sec_1_274-5 income_tax regs provides that the commissioner may prescribe in pronouncements of general applicability a standard mileage rate that a taxpayer may use to determine a deduction with respect to the business use of a passenger_automobile this rate is set forth in a revenue_procedure published by the irs each year for the rate wa sec_32 cents per mile from january through march and cents per mile for the remainder of the year revproc_98_63 sec_2 1998_2_cb_818 announcement 1999_1_cb_306 continued mile by the big_number business miles he reported on the schedule c for and the big_number business miles he reported for in the two notices of deficiency dated date the irs disallowed mr freeman’s claimed deductions for car and truck expenses and determined the resulting deficiencies opinion at issue is mr freeman’s entitlement to deductions for job- related expenses sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_262 however provides that no deduction is allowed for personal living or family_expenses deductions are strictly a matter of legislative grace and taxpayers must satisfy the specific requirements for any deduction claimed see 503_us_79 292_us_435 furthermore taxpayers are required to maintain records sufficient to substantiate their continued for the rate wa sec_32 cents per mile revproc_99_38 sec_2 1999_2_cb_525 mr freeman rounded the standard mileage rate down to cents for both and mr freeman alleged that he did so in order to simplify the calculations on his form sec_1040 9mr freeman alleged that he arrived at these numbers by adding his own business mileage for pdx to his wife’s alleged business mileage for pdx discussed below and rounding up or down to the nearest thousand miles claimed deductions see sec_6001 sec_1_6001-1 income_tax regs c f_r i mr freeman’s vehicle expenses a personal commuting versus business travel mr freeman contends that he is entitled to deduct the standard mileage rate for the miles he drove on his delivery route for pdx between his residence in lincoln delaware and his job locations in delaware and marylanddollar_figure in general the cost of daily commuting to and from work is a nondeductible personal_expense see 326_us_465 sec_1_162-2 income_tax regs however c ertain types of business-related travel have been found to be deductible including local travel incurred while performing a job lopkoff v commissioner tcmemo_1982_701 and travel between jobs or job locations 55_tc_620 87_tc_869 revd on another issue 877_f2d_838 10th cir in order 10at trial mr freeman also contended for the first time that he is entitled to deduct the tolls he allegedly paid on his delivery route however mr freeman did not claim deductions for tolls on his and form sec_1040 nor did he place deductions for tolls in issue in his petition therefore we need not consider this contention see 90_tc_1044 moreover mr freeman does not allege nor does the record show that he ever kept any records or otherwise kept track of the tolls he allegedly paid on his delivery route therefore even if the issue of deductions for tolls were properly before this court mr freeman has failed to substantiate those expenses to prevail mr freeman must prove that his mileage arises from deductible business-related travel rather than nondeductible commuting unreimbursable transportation_expenses incurred between two places of business are deductible gilliam v commissioner tcmemo_1986_90 citing 335_f2d_496 5th cir affg and remanding t c memo see also pollei v commissioner supra pincite 55_tc_620 however as is noted above the cost of daily commuting to and from work is a nondeductible personal_expense see commissioner v flowers supra pincite sec_1_162-2 income_tax regs respondent characterizes mr freeman’s 12-mile drive from the harrington delivery stop to his house and the mile drive from his house to the baltimore warehouse as personal commutes and therefore as nondeductible evaluating this characterization requires attention to the purpose and occasion of the miles driven in lopkoff v commissioner tcmemo_1982_701 we observed that i f traveling between two businesses is an allowable sec_162 deduction traveling within a business is most assuredly so in lopkoff the taxpayer worked at a hospital as an administrative employee and also ran her own x-ray delivery business on the side in that case the taxpayer picked up x- rays at the end of her workday at the same hospital where she worked and then drove miles to deliver them to a medical center for interpretation by a radiologist afterward she drove one-half mile from the medical center to her personal_residence the next morning the taxpayer would drive one-half mile from her personal_residence to the medical center to pick up the x-rays she had delivered the previous day the taxpayer then drove miles to deliver the interpreted x-rays to the hospital where she began her workday as an administrative employee in lopkoff we held that the taxpayer’s nondeductible commute was from her home to where she began the first of her trades_or_businesses ie the half mile from her personal_residence to the medical center where she began to travel within her x-ray delivery business a delivery business is the travel itself id therefore any transportation expense incurred in a delivery business is travel within a business and is most assuredly deductible id b analysis of mr freeman’s mileage mr freeman worked as a courier for pdx and thus there is no dispute that he was engaged in a delivery business during the tax years at issue any transportation expense that mr freeman incurred within that business is most assuredly deductible to the extent that he substantiates it id therefore the pivotal question is whether the mileage reported on mr freeman’s and form sec_1040 was incurred in connection with his auto parts delivery business or his personal commute from his house to work mileage between pdx’s warehouse and mr freeman’s stops on his delivery route pdx’s warehouse and the stops on mr freeman’s delivery route in maryland and delaware are indisputably places of business for mr freeman respondent does not allege that mr freeman’s mileage between these locations was incurred in connection with his personal commute it is clear that such mileage at least miles per workday arose from travel between two job locations discussed above and travel within a business and is deductible under either rationale if substantiated therefore mr freeman is entitled to a deduction for his substantiated mileage between those job locations ie the miles from baltimore to harrington mileage to and from mr freeman’s house in his brief respondent contends that even if mr freeman substantiates his mileage in the tax years at issue his mileage between home and the pdx warehouse and between the last stop of the day and home represents commuting for which no deduction is available respondent points out that on these legs of the trip to and from his house mr freeman made no stops for any customers and respondent contends that mr freeman’s mileage on those legs therefore represents personal commuting however as to most of the pertinent miles this last contention contradicts the facts unlike the taxpayer in lopkoff v commissioner supra who always dropped off the x-rays before her one-half-mile commute to and from her personal_residence mr freeman was required to deliver from harrington his last stop to the baltimore warehouse the invoices cash and returned auto parts that he had collected along his delivery route thus any mileage arising from this harrington-to-baltimore delivery was incurred in connection with mr freeman’s auto parts delivery business and its costs are deductible if substantiated however pdx did not require mr freeman to live miles off his route in lincoln delaware rather mr freeman must have had other reasons sufficient to him for living there he is certainly free to live there and free to work wherever he pleases but his reasons for living in lincoln were personal in nature and unrelated to his job at pdx cf 55_tc_783 mr freeman transported the invoices cash and returned auto parts in his vehicle when he drove in the evening from his last stop of the day in harrington to his house in lincoln and when he drove the next morning from his house in lincoln through harrington and on to pdx’s warehouse in baltimore since mr freeman was required to return the cash and parts to baltimore but was not required to do so via a side trip to and from his house the mileage he incurred in connection with that route arose from both business-related and personal travel thus mr freeman’s mileage from that route arose from travel within a business and is therefore deductible only to the extent that it did not exceed the distance of the trip that pdx required him to make ie the distance between his last stop of the day and pdx’s warehouse see pollei v commissioner t c pincite lopkoff v commissioner tcmemo_1982_701 any excess mileage is nondeductible commuting that is attributable to mr freeman’s personal choice to live in lincoln delaware therefore mr freeman is entitled to deduct--if substantiated--the costs of miles per workday which represents i the miles between pdx’s warehouse and the stops on his delivery route in maryland and delaware and ii the miles between his last stop of the day in harrington delaware and pdx’s warehouse the additional miles which he drove from his last stop to home and back constituted nondeductible commuting that arose from his personal choice to live off his route in lincoln delaware c substantiation respondent contends that mr freeman’s claimed deductions under sec_162 for car and truck expenses of dollar_figure for and dollar_figure for must be disallowed for the additional reason that he has not substantiated the mileage he claims to have driven in connection with his auto parts delivery business in addition sec_274 imposes stringent substantiation requirements for claimed deductions relating to the use of listed_property which is defined under sec_280f to include passenger automobiles under this provision any deduction claimed with respect to the use of a passenger_automobile like mr freeman’s vehicles will be disallowed unless the taxpayer substantiates specified elements of the use by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement see sec_274 sec_1_274-5t temporary income_tax regs fed reg date the elements that must be substantiated to deduct the business use of an automobile are i the amount of the expenditure ii the mileage for each business use of the automobile and the total mileage for all uses of the automobile during the taxable_period iii the date of the business use and iv the business_purpose of the use of the automobile see sec_1_274-5t temporary income_tax regs supra in lieu of substantiating the actual amount of an expenditure relating to the business use of a passenger_automobile a taxpayer may use a standard mileage rate established by the internal revenue servicedollar_figure see sec_1_274-5 income_tax regs use of the standard mileage rate establishes the amount deemed expended with respect to the business use of a passenger_automobile but such use does not relieve a taxpayer of his burden of substantiating the other elements required by sec_274 and the regulations thereunder sec_1_274-5 income_tax regs mr freeman kept a daily log for his auto parts delivery business in a spiral-bound logbook that would have provided the required information however mr freeman testified--and provided a statement of verification from the office of the state fire marshal of the state of delaware to prove--that his house was destroyed along with its contents including his logbook in an accidental fire it is well established that the tax_court may permit a taxpayer to substantiate deductions through secondary evidence where the underlying documents have 11as respondent notes the so-called fleet rule may prohibit the use of the standard mileage rate in the tax years at issue to compute the deductible expenses of two or more automobiles used simultaneously revproc_98_63 sec_5 c b pincite revproc_99_38 sec_5 c b pincite see also 63_tc_252 mr freeman makes several arguments for the inapplicability of the fleet rule here however as is discussed below we do not accept mr freeman’s unsupported testimony that his wife or others also simultaneously drove additional miles in connection with his auto parts delivery business we allow a deduction for only one driving of the delivery route--by one vehicle--each day consequently the fleet rule is not applicable to this case and mr freeman may use the standard mileage rate been unintentionally lost or destroyed davis v commissioner tcmemo_2006_272 citing 122_tc_305 71_tc_1120 furnish v commissioner tcmemo_2001_286 joseph v commissioner tcmemo_1997_447 watson v commissioner t c memo moreover even though congress imposed stringent substantiation requirements for some business deductions by enacting sec_274 the regulations under that section allow a taxpayer to substantiate a deduction by reasonable reconstruction of his expenditures or use when records are lost through circumstances beyond the taxpayer’s control including a fire sec_1_274-5t temporary income_tax regs supra if documentation is unavailable we may accept the taxpayer’s credible testimony to substantiate the deduction see boyd v commissioner supra pincite watson v commissioner supra having observed mr freeman’s appearance and demeanor at trial we find him to be credible with respect to the route he drove in connection with his auto parts delivery business we find that mr freeman at one time possessed adequate documentation in the form of a daily log to establish the required elements under sec_274 for deducting his business mileage his failure to produce that daily log stemmed from circumstances beyond his control--namely the accidental fire that destroyed his house and the logbook although he did not testify about the details of the locations of each stop along his route mr freeman did provide through his testimony a reasonable reconstruction of his general route we therefore hold that mr freeman kept adequate_records to substantiate his business mileage for tax years and to the extent of miles per day ii mr freeman is not entitled to exclude his wife’s alleged income from pdx or deduct her alleged business mileage incurred in connection with pdx at trial mr freeman contended for the first time that his wife also worked as a courier for pdx and that half of the income and business mileage shown on his and form sec_1040 is attributable to her mr freeman explained that his wife was contractually obligated to refrain from working for pdx under a covenant_not_to_compete that she had entered into with a previous employer to evade this contractual obligation pdx allegedly agreed to pay mr freeman for mrs freeman’s deliveries and to issue one form_1099 in mr freeman’s name only for both of the freemans’ compensation on the basis of these alleged facts mr freeman contends in the alternative that he is entitled either i to exclude his wife’s income from pdx or ii to deduct the costs of his wife’s business mileage incurred in connection with pdx however mr freeman’s contention lacks merit for two reasons first this contention is not properly before the court because mr freeman failed to raise in his petition the issue of his wife’s working for pdx see 90_tc_1044 second even if this issue were properly before the court mr freeman failed to prove that portions of the income from pdx shown on his and form sec_1040 are the income of his wife as opposed to income properly his even if paid_by pdx for work done by his wife as his agent or employee neither mrs freeman nor any personnel from pdx attended the trial or testified thus the only evidence that mrs freeman worked independently for pdx earned her own income from pdx or incurred business mileage expenses in connection with pdx is mr freeman’s unsupported testimony moreover this testimony is contradicted by mr freeman’s and form sec_1040 and the forms 1099-misc issued to mr freeman by pdx which all identify the income from pdx as his and his alone mr freeman made no showing that his wife reported this income on tax returns of her own on the record before us we cannot find that any portion of the income from pdx is attributable to mrs freeman or that she incurred any additional business mileage expenses in connection with pdx for which mr freeman might be entitled to a deduction accordingly mr freeman is not entitled to exclude his wife’s alleged income from pdx nor to deduct any additional business mileage expenses allegedly incurred by her in connection with pdx therefore we hold that mr freeman is entitled to deductions under sec_162 for miles for each of hi sec_250 workdays ie big_number miles in both and using the applicable standard mileage rates we also hold that mr freeman is not entitled to exclude the portions of his income allegedly attributable to his wife nor to deduct her alleged additional mileage expenses_incurred in connection with pdx deliveries to reflect the foregoing decisions will be entered under rule
